1
                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
10
                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
12
     NORTHWEST ADMINSTRATORS, INC,
13
                   Plaintiff,
14
            v.                                          CASE No. 19-cv-00681-RAJ
15
     SHELTON-TURNBULL PRINTERS,                         ORDER
16   INC.,
17                 Defendant.
18
            This matter comes before the court on Plaintiff’s Motion and Affidavit for Default
19
     Judgment. Dkt. # 8. The Court GRANTS the motion.
20
            The court’s role in reviewing a motion for default judgment is not ministerial. It
21
     must accept all well-pleaded allegations of the complaint as fact, except facts related to the
22
     amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir.
23
     1987). Where those facts establish a defendant’s liability, the court has discretion, not an
24
     obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
25
     1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988).
26
     The plaintiff must submit evidence supporting a claim for a particular sum of damages.
27
     ORDER – 1
28
1    TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P. 55(b)(2)(B). If the plaintiff
2    cannot prove that the sum it seeks is “a liquidated sum or capable of mathematical
3    calculation,” the court must hold a hearing or otherwise ensure that the damage award is
4    appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
5           Plaintiff is the authorized administrative agent for and assignee of the Western
6    Conference of Teamsters Pension Trust Fund. Dkt. # 8. Defendant is bound to a collective
7    bargaining agreement with Local 206 of the International Brotherhood of Teamsters
8    (hereinafter, “Local”), under which Defendant is required to promptly and fully report for
9    and pay monthly contributions to Plaintiff at varying, specified rates for work done by
10   employees who are represented by the Locals. Dkt. # 9-1 at 16. The evidence establishes
11   that Defendant is liable for failure to pay contributions and dues owed to Plaintiff for the
12   period January 2019 through April 2019. Dkt. # 8, ¶ 17; Dkt. # 9-1 at 52-62. Specifically,
13   Defendant failed to pay contributions in the amount of $8,528.88. Id. at 62. The trust
14   contribution terms, to which Defendant consented, also entitles Plaintiff to liquidated
15   damages of 20% of the liability, or $1,705.78 in this case, and interest accruing at varying
16   annual rates until contributions are paid. Id. at 9, 16. Plaintiff’s counsel is ordered to
17   provide the Court with an updated accounting of the amount of interest owed within
18   fourteen (14) days of this order so that judgment may be entered.
19          In addition, Plaintiff requests attorneys’ fees and costs. Although the hourly fees of
20   non-attorneys are included in the request, Plaintiff has established that its counsel does not
21   incorporate non-attorney work into his hourly rate and has established that counsel actually
22   bills Plaintiff for the work of non-attorneys. See Dkt. # 8, ¶ 14; Dkt. # 8-1 at 6. In
23   accordance with Trustees of the Const. Indus. & Laborers Health & Welfare Trust v.
24   Redland Ins. Co., 460 F.3d 1253, 1256-57 (9th Cir. 2006), the court awards the hourly fees
25   of both Plaintiff’s counsel and counsel’s hourly-billing support staff. The Court finds that
26   Plaintiff’s evidence supports an attorney’s fee award of $781.70 and costs of $450.
27
     ORDER – 2
28
1         For the reasons above, the Court GRANTS Plaintiff’s motion.
2
          Dated this 26th day of November, 2019.
3
4
5
6
                                                   A
                                                   The Honorable Richard A. Jones
7
                                                   United States District Judge
8
9
10
11
12
13                                                 _________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     ORDER – 3
28
